DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/04/2020.
Claims 1-20 are presented for examination.

Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities. Appropriate clarification is required.
Claims recite “receiving a three-dimensional mode of the construction equipment”. The term “mode” is being interpreted as “model” as this appears to be a typo.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category.

Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claims 1, 8, and 15, applying step 1, the preambles of these claims recite a method (claim 1), a system (claim 8), and a device (claim 15), which fall within the statutory categories of a process (claim 1) and a machine (claims 8 and 15).

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A method for automatically configuring a building information model (BIM), the method comprising: (preamble)

receiving a first data model, the first data model comprising construction site data and a three-dimensional model of a construction site; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

receiving a second data model, the second model comprising construction equipment data and a three-dimensional model of the construction equipment; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))
 
determining one or more tasks to be completed from the first data model; (mental process – MPEP 2106.04(a)(2)(III))

determining one or more pieces of construction equipment capable of completing the one or more tasks based on a comparison between the first data model and the second data model. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “determining one or more tasks to be completed from the first data model;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a
pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental determination as to what tasks needs to be completed during a construction project.

The limitation of “determining one or more pieces of construction equipment capable of completing the one or more tasks based on a comparison between the first data model and the second data model.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental determination as to whether a piece of equipment is suitable to perform a certain task.

Claim 1 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “A method for automatically configuring a building information model (BIM), the method comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “receiving a first data model, the first data model comprising construction site data and a three-dimensional model of a construction site;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)), and “receiving a second data model, the second model comprising construction equipment data and a three-dimensional model of the construction equipment;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)).

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to the development of a building information model but the 

Claim 1 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim elements “receiving a first data model, the first data model comprising construction site data and a three-dimensional model of a construction site;”, and “receiving a second data model, the second model comprising construction equipment data and a three-dimensional model of the construction equipment;” are well understood, routine, and conventional. MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. As such, considering the claim 

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “wherein determining one or more tasks to be completed from the first data model comprises: determining that the first data model includes at least one of the dimensions, weight capacities, or physical properties of a plurality of construction components at the construction site;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine whether a data set includes a specific type of information. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

 Claim 2 also recites “receiving, via a user device, instructions to alter one of the plurality of construction components;” 
Claim 2 also recites “and generating one or more tasks to be completed to alter one of the plurality of construction components.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally create a list of modifications to be performed. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “updating a user interface to indicate that one or more pieces of construction equipment is capable of completing the one or more tasks;” (field of use and technological environment - MPEP 2106.05(h)(vi)), and “and upon completion of the one or more tasks, updating the user interface to indicate completion of the one or more tasks.” (field of use and technological environment - MPEP 2106.05(h)(vi)). These claim limitations merely limit the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to building information modeling/construction management. Therefore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “wherein receiving the first data model comprises: receiving construction site data comprising information relating to at least one of the budget, status of a construction site, or steps to complete a project at the construction site;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 4 also recites “and receiving a three-dimensional model comprising one or more designs of the construction site that can be viewed and edited via a user interface.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Although this claim limitation refers to editing the construction site model, it does not positively recite editing the model due to the use of the phrase “can be viewed and edited.” The limitation as drafted, and under a broadest reasonable interpretation, does not require interaction with the user as it can be interpreted as merely receiving information. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “wherein receiving the second data model comprises: receiving construction equipment data comprising one or more information tables relating to a plurality of construction equipment, the information tables comprising at least one of the dimensions, weight capacities, or physical properties of the plurality of construction equipment;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 5 also recites “and receiving a three-dimensional mode of the construction equipment comprising one or more designs of the construction site that can be viewed and edited via a user interface.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Although this claim limitation refers to editing the construction site model, it does not positively recite editing the model due to the use of the phrase “can be viewed and edited.” The limitation as drafted, and under a broadest reasonable interpretation, does not require interaction with the user as it can be interpreted as 

Claim 6 is dependent on dependent claim 5 and includes all the limitations of claim 5. Claim 6 recites “wherein determining one or more pieces of construction equipment capable of completing the one or more tasks comprises: comparing the information tables of the second data model to the one or more tasks to determine if the information tables indicate that the plurality of construction equipment can complete the one or more tasks.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally compare pieces of information to determine whether construction equipment is suitable to perform certain tasks. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “receiving the first data model and the second data model in a building information management device;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 7 also recites “determining, via the building information management device, the one or more pieces of construction equipment capable of completing the one or more tasks based on a comparison between the first data model and the second data model;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental determination as to whether a piece of equipment is suitable to perform a certain task.

Claim 7 also recites “and providing, via the building information management device, one or more recommendations to a user interface.” (field of use and technological environment - MPEP 2106.05(h)(vi)). This claim limitation merely limits the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to building information modeling/construction management. Therefore, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when 

Claim 8 recites “A building information model (BIM) system for automatically configuring a building model, the system comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely links the use of the abstract idea to the field of building information modeling.  

Claim 8 also recites “a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely recites a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea. The further limitations of claim 8 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 9. The limitations of claim 9 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. The limitations of claim 10 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 11. The limitations of claim 11 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 12. The limitations of claim 12 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 13. The limitations of claim 13 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 14. The limitations of claim 14 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 15 recites “A building information management device for automatically configuring a building model, the device comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely links the use of the abstract idea to the field of building information management. The further limitations of claim 15 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 16. The limitations of claim 16 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 17. The limitations of claim 17 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 18. The limitations of claim 18 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 19. The limitations of claim 19 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 20. The limitations of claim 20 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger_2016 (WO2017174202A2) in view of Korea_2015 (KR101595243B1).

Claim 1. Stanger_2016 teaches “receiving a first data model, the first data model comprising construction site data and a three-dimensional model of a construction site;” (Stanger_2016 Par 0005: “In general, such building data models can contain two-, three- or multi-dimensional CAD data for the visualization of the building and/or its parts, but also other relevant building data model is being interpreted as a model of a construction site because a building that is under construction can be considered a construction site.), “receiving a second data model, the second model comprising construction equipment data (Stanger_2016 Par 0043: “By connecting the construction machine or a machine data model relating to the construction machine, which contains digital information about various construction machine models, to the building data model or the BIM, characteristics of the available construction machines can already be taken into account during the planning and selection of a suitable construction machine, e.g. a crane of the appropriate load capacity class, must be taken into account.” For clarification, the term machine data model is being interpreted as a model of the construction equipment. Thus the digital information about various construction machine models contained in the machine data model is interpreted as construction equipment data.), “determining one or more tasks to be completed from the first data model;”. (Stanger_2016 Par 0004: “Recently, digital building data models, sometimes referred to as BIM (Building Information Model) and containing digital information about the building to be erected or processed, have also been used for planning, erecting, editing and checking buildings in particular, this is an overall model that usually contains the three-dimensional plans of all trades, the schedule and also the cost plan.” For clarification, a building data model is being interpreted as a model of a construction site and therefore, is also interpreted as the first data model.; Stanger_2016 Par 0016: “the construction machine control device can use digital data from the building data model provided by the construction site computer to determine whether it is the "correct" component for the next “determining one or more pieces of construction equipment capable of completing the one or more tasks based on a comparison between the first data model and the second data model.” (Stanger_2016 Par 0044: “Advantageously, the machine data model can be used to automatically select a construction machine suitable for erecting and/or processing the respective structure using digital information from the structure data model and from the machine data model, with relevant information being automatically identified and read out from the structure data model using criteria for this purpose can be specified by the machine data model and relate to machine data in which the various construction machine models differ from one another. The suitable construction machine is then automatically selected on the basis of an automatic comparison of the information read out from the building data model with the machine data of various construction machines from the machine data model.” For clarification, the terms structure data model and building data model are being interpreted as construction site model. The term machine data model is being interpreted as construction equipment model.)

Stanger_2016 does not explicitly teach “A method for automatically configuring a building information model (BIM), the method comprising:”. However, Korea_2015 does teach this claim limitation  (Korea_2015 Par 0001: “The present invention relates to a BIM-based on-site facility automation modeling system and method that can be automatically deployed as a dimensional model and calculate the quantity thereof.”).

Stanger_2016 does not explicitly teach “and a three-dimensional model of the construction equipment”. However, Korea_2015 does teach this claim limitation (Korea_2015 Par 0093: “FIG. 10 illustrates a screen on which an edit tool menu of a crane is output...Each edit tool menu 306 may display the base model 304 and the file path 305 and input edit data of the object. The base model is stored in the file DB 220 as a planar or three-dimensional model.”).

Stanger_2016 and Korea_2015 are analogous art because they are from the same field of endeavor in building information modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Stanger_2016 and Korea_2015. The rationale for doing so would be that Stanger_2016 teaches the use of a building data model in conjunction with a machine data model to select construction machines best suited to perform specific construction tasks.  Korea_2015 teaches the use of a building information modeling system that includes three-dimensional models of construction machines.  Therefore, it would have been obvious to combine the teachings of Stanger_2016 and Korea_2015 for the benefit of the capability to take into account spatial factors of construction equipment such as the required working radii or movement paths of construction machines when planning the placement of construction components on a construction site. This capability presents as an improvement over modeling systems that do not take into account these spatial factors.

Claim 8. Stanger_2016 teaches “a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:” (Stanger_2016 Par 0012: “According to one aspect of the invention, it is therefore proposed to connect the control of a construction machine used on the construction site to a construction site control computer that 

Stanger_2016 does not explicitly teach “A building information model (BIM) system for automatically configuring a building model, the system comprising:”. However, Korea_2015 does teach this claim limitation (Korea_2015 Par 0001: “The present invention relates to a BIM-based on-site facility automation modeling system and method that can be automatically deployed as a dimensional model and calculate the quantity thereof.”)

Stanger_2016 and Korea_2015 are analogous art because they are from the same field of endeavor in building information modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Stanger_2016 and Korea_2015. The rationale for doing so would be that Stanger_2016 teaches the use of a building data model in conjunction with a machine data model to select construction machines best suited to perform specific construction tasks.  Korea_2015 teaches the use of a building information modeling system that includes three-dimensional models of construction machines.  Therefore, it would have been obvious to combine the teachings of Stanger_2016 and Korea_2015 for the benefit of the capability to take into account spatial factors of construction equipment such as the required working radii or movement paths of construction machines when planning the placement of construction components on a construction site. This capability .

Claims 2-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger_2016 (WO2017174202A2) in view of Korea_2015 (KR101595243B1) in further view of  Morkos_2017 (US20190205484A1).

Claim 2. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 1. Stanger_2016 in view of Korea_2015 also teaches “wherein determining one or more tasks to be completed from the first data model comprises:” determining that the first data model includes at least one of the dimensions, weight capacities, or physical properties of a plurality of construction components at the construction site;” (Stanger_2016 Par 0046: “The relevant information from the building data model, which is required for the selection of the construction machine and is identified and read out by an identification and/or readout module, can include various building characteristics such as the building height, the weight of the heaviest component to be moved, the area and /or include the cross-sectional extent of the structure in elevation and/or the maximum distance between a component delivery station stored in the BIM and a component destination at which the respective component is to be installed.” For clarification, the term building data model is being interpreted as construction site model, and is therefore, also interpreted as the first data model as defined in claim 1.).

Stanger_2016 in view of Korea_2015 does not explicitly teach “receiving, via a user device, instructions to alter one of the plurality of construction components;”. However, Morkos_2017 does teach this claim limitation (Morkos_2017 Par 0024: “FIG. 3 illustrates a user interface for viewing and/or modifying support relationships.” For clarification, the term support user may perform an action on or with a construction element, such as by selecting the construction element. The user may select (e.g., click, tap, touch, double-click, double-tap, tap and hold, etc.) the first column 302 of interest.”).

Stanger_2016 in view of Korea_2015 does not explicitly teach “and generating one or more tasks to be completed to alter one of the plurality of construction components.”. However, Morkos_2017 does teach this claim limitation (Morkos_2017 Par 0005: “The construction recipe library can comprise a plurality of recipes, each recipe comprising a formula for building a specific type of construction element. The formula can define one or more operations (e.g., place formwork, place steel, pour concrete, dry concrete, remove formwork, etc.) and sequence thereof for building the construction element.” Although this excerpt, does not explicitly use the term alter, the use of the example task of removing formwork, which is an example of an alteration to a construction component, illustrates that this wording encompasses altering construction components. For clarification, the phrase can define one or more operations is being interpreted as generating one or more tasks.)

Stanger_2016, Korea_2015, and Morkos_2017 are analogous art because they are from the same field of endeavor in building information modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Stanger_2016, Korea_2015, and Morkos_2017. The rationale for doing so would be that Stanger_2016 teaches the use of a building data model in conjunction with a machine data model to select construction machines best suited to perform specific construction tasks.  Korea_2015 teaches the use of a building information modeling system that includes three-Morkos_2017 teaches the use of a user interface to modify construction elements within a building information model. Therefore, it would have been obvious to combine the teachings of Stanger_2016, Korea_2015, and Morkos_2017 for the benefit of the improvement provided by the capability of the user to customize elements within the model to more accurately represent a specific construction project, as compared to modeling systems that only include non-customizable construction elements.

Claim 3. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 1. 

Stanger_2016 in view of Korea_2015 does not explicitly teach “updating a user interface to indicate that one or more pieces of construction equipment is capable of completing the one or more tasks;”. However, Morkos_2017 does teach this claim limitation (Morkos_2017 Par 0007: “The systems and methods may provide a resource pool for a construction project. The resource pool can define the available resources for the construction project, such as labor (e.g., skill set in labor pool, standard work week, available dates, cost, etc.), equipment (e.g., location, reach, available time, efficiency, cost, etc.)” Although this excerpt explicitly points out that the resource pool can define the availability of project resources, it also illustrates through the examples listed, that it takes into account factors that impact whether a piece of equipment is capable of completing a task. For example, a piece of equipment’s reach, location in proximity to the construction location, or availability time, all impact whether a piece of equipment can complete a task.; Morkos_2017 Par 0029: “FIG. 8 illustrates a user interface for defining a resource pool for a construction project.”).

Stanger_2016 in view of Korea_2015 does not explicitly teach “and upon completion of the one or more tasks, updating the user interface to indicate completion of the one or more tasks.” Morkos_2017 does teach this claim limitation (Morkos_2017 Par 0009: “The construction planning and scheduling can be presented on a dynamic user interface, such as having one or more user interactive objects (e.g., slider bar). In some instances, the construction planning and scheduling can be visualized as information cards, such as by time, crew, operation, and/or construction element.”; Morkos_2017 Par 0102: “The overview information card 1210 can comprise other information about the status of the construction project (e.g., number of elements completed and/or in progress, number of recipes completed and/or in progress, etc.).” Fig. 12 provides an illustration of an information card presented in the dynamic user interface.)

Stanger_2016, Korea_2015, and Morkos_2017 are analogous art because they are from the same field of endeavor in building information modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Stanger_2016, Korea_2015, and Morkos_2017. The rationale for doing so would be that Stanger_2016 teaches the use of a building data model in conjunction with a machine data model to select construction machines best suited to perform specific construction tasks.  Korea_2015 teaches the use of a building information modeling system that includes three-dimensional models of construction machines. Morkos_2017 teaches the use of a user interface to modify construction elements within a building information model. Therefore, it would have been obvious to combine the teachings of Stanger_2016, Korea_2015, and Morkos_2017 for the benefit of the improvement provided by the capability of the user to customize elements within the model to more accurately represent a specific construction project, as compared to modeling systems that only include non-customizable construction elements.

Claim 4. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 1. Stanger_2016 in view of Korea_2015 also teaches “wherein receiving the first data model comprises: receiving construction site data comprising information relating to at least one of the budget, status of a construction site, or steps to complete a project at the construction site;” (Stanger_2016 Par 0005: “In general, such building data models can contain two-, three- or multi-dimensional CAD data for the visualization of the building and/or its parts, but also other relevant information about the building, for example its construction schedule, the cost plan, information about the surrounding infrastructure such as Access roads, energy and water supply, or logistical information about the tools required for the construction or editing of the structure include.” For clarification, a building data model is being interpreted as a model of a construction site because a building that is under construction can be considered a construction site. Therefore, the listed relevant information about the building is being interpreted as construction site data.)

Stanger_2016 in view of Korea_2015 does not explicitly teach “and receiving a three-dimensional model comprising one or more designs of the construction site that can be viewed and edited via a user interface.”. However, Morkos_2017 does teach this claim limitation (Morkos_2017 Par 0024: “FIG. 3 illustrates a user interface for viewing and/or modifying support relationships.” For clarification, the term support is referring to a building structural support, which is a construction component. Fig. 3 shows a three-dimensional building model which is being interpreted as a model of a construction site because a building that is under construction can be considered a construction site.; Morkos_2017 Par 0054: “In some instances, each of the construction elements in the construction object may be a user interactive object, and the user may perform an action on or with a construction element, such 

Stanger_2016, Korea_2015, and Morkos_2017 are analogous art because they are from the same field of endeavor in building information modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Stanger_2016, Korea_2015, and Morkos_2017. The rationale for doing so would be that Stanger_2016 teaches the use of a building data model in conjunction with a machine data model to select construction machines best suited to perform specific construction tasks.  Korea_2015 teaches the use of a building information modeling system that includes three-dimensional models of construction machines. Morkos_2017 teaches the use of a user interface to modify construction elements within a building information model. Therefore, it would have been obvious to combine the teachings of Stanger_2016, Korea_2015, and Morkos_2017 for the benefit of the improvement provided by the capability of the user to customize elements within the model to more accurately represent a specific construction project, as compared to modeling systems that only include non-customizable construction elements.

Claim 5. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 1. Stanger_2016 in view of Korea_2015 also teaches “wherein receiving the second data model comprises: receiving construction equipment data comprising one or more information tables relating to a plurality of construction equipment, the information tables comprising at least one of the dimensions, weight capacities, or physical properties of the plurality of construction equipment;” (Stanger_2016 Par 0043: “By connecting the construction machine or a machine data model relating to the construction machine, which contains digital information about various construction machine models, to the building data model or the BIM, characteristics of machine data model is being interpreted as construction equipment model, and is therefore, also interpreted as the second data model as defined in claim 1. Thus the digital information about various construction machine models contained in the machine data model is interpreted as construction equipment data. Although this excerpt does not explicitly recite information tables, according to instant application par 0095 (comparing equipment model data 112 (e.g., information tables, etc.)), information tables are being interpreted as construction equipment data.; Stanger 2016 Par 0046: “These identified and read structure characteristics can then be compared by a comparison module with relevant information from the machine data model, with the relevant machine information being able to include the following information in particular: machine lifting height, maximum machine payload and/or machine range.”), and “and receiving a three-dimensional mode of the construction equipment comprising one or more designs of the construction site (Korea_2015 Par 0093: “FIG. 10 illustrates a screen on which an edit tool menu of a crane is output...Each edit tool menu 306 may display the base model 304 and the file path 305 and input edit data of the object. The base model is stored in the file DB 220 as a planar or three-dimensional model.”) 

Stanger_2016 in view of Korea_2015 does not explicitly teach “that can be viewed and edited via a user interface.” However, Morkos_2017 does teach this claim limitation (Morkos_2017 Par 0024: “FIG. 3 illustrates a user interface for viewing and/or modifying support relationships.” For clarification, the term support is referring to a building structural support, which is a construction component. Fig. 3 shows a three-dimensional building model which is being user may perform an action on or with a construction element, such as by selecting the construction element. The user may select (e.g., click, tap, touch, double-click, double-tap, tap and hold, etc.) the first column 302 of interest.”)

Stanger_2016, Korea_2015, and Morkos_2017 are analogous art because they are from the same field of endeavor in building information modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Stanger_2016, Korea_2015, and Morkos_2017. The rationale for doing so would be that Stanger_2016 teaches the use of a building data model in conjunction with a machine data model to select construction machines best suited to perform specific construction tasks.  Korea_2015 teaches the use of a building information modeling system that includes three-dimensional models of construction machines. Morkos_2017 teaches the use of a user interface to modify construction elements within a building information model. Therefore, it would have been obvious to combine the teachings of Stanger_2016, Korea_2015, and Morkos_2017 for the benefit of the improvement provided by the capability of the user to customize elements within the model to more accurately represent a specific construction project, as compared to modeling systems that only include non-customizable construction elements.

Claim 6. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 teaches the limitations of claim 5. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 also teaches “wherein determining one or more pieces of construction equipment capable of completing the one or more tasks comprises: comparing the information tables of the second data model to the one or more tasks to determine if the information tables indicate that the plurality of construction equipment can complete the one or more tasks.” (Stanger_2016 Par 0044: “Advantageously, the machine data model can be used to automatically select a construction machine suitable for erecting and/or processing the respective structure using digital information from the structure data model and from the machine data model, with relevant information being automatically identified and read out from the structure data model using criteria for this purpose can be specified by the machine data model and relate to machine data in which the various construction machine models differ from one another. The suitable construction machine is then automatically selected on the basis of an automatic comparison of the information read out from the building data model with the machine data of various construction machines from the machine data model.” For clarification, the terms structure data model and building data model are being interpreted as construction site model. The term machine data model is being interpreted as construction equipment model, and is therefore, also interpreted as the second data model as defined in claim 1. The digital information from the machine data model is being interpreted as construction equipment data. Although this excerpt does not explicitly recite information tables, according to instant application par 0095 (comparing equipment model data 112 (e.g., information tables, etc.)), information tables are being interpreted as construction equipment data. The use of the phrase select a construction machine suitable for erecting and/or processing illustrates the concept of comparing construction equipment data to the task to be completed, because in order to determine a piece of equipment’s suitability for a task, information or qualities of the equipment must be weighed against the task to be completed.)

Claim 7. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 1. Stanger_2016 in view of Korea_2015 also teaches “receiving the first data model and the second data model in a building information management device;” (Stanger_2016 Par 0012: “According to one aspect of the invention, it is therefore proposed to connect the control of a construction machine used on the construction site to a construction site control computer that has access to the building data model or the BIM, so that the construction machine control device, e.g. the crane control, with the Building data model can exchange data. According to the invention, the construction machine has a data exchange module that can be connected to the construction site control computer for exchanging digital data with the construction site control computer, the data exchange module having reading and/or writing means for reading and/or writing access to the construction site control computer. In particular, digital information from the building data model can be used to intervene in the control of the construction machine and/or to parameterize and/or modify the control of the construction machine. ” For clarification, construction site control computer is being interpreted as a building information management device because it allows control of construction equipment using data from the building information model.; Stanger_2016 Par 0043: “By connecting the construction machine or a machine data model relating to the construction machine, which contains digital information about various construction machine models, to the building data model or the BIM, characteristics of the available construction machines can already be taken into account during the planning and selection of a suitable construction machine, e.g. a crane of the appropriate load capacity class, must be taken into account. Said machine data model can be provided in the form of a software module or an app that has an interface for communicating with the building data model and can be downloaded from a server or a software store, for example, or stored on a data carrier.” For clarification, the term building data model is being interpreted as construction site model, and is therefore, also interpreted as the first data model as defined in claim 1.” The term machine data model is being interpreted as construction equipment model, and is therefore, also interpreted as the second data model as defined in claim 1. The combination of Stanger_2016 par 0012 and 0043 teaches the concept of accessing the building data model (first data model) via the construction site control computer (building information management device) and downloading the machine data model (second data model) to the construction site control computer.), and “determining, via the building information management device, the one or more pieces of construction equipment capable of completing the one or more tasks based on a comparison between the first data model and the second data model;” (Stanger_2016 Par 0012: “According to one aspect of the invention, it is therefore proposed to connect the control of a construction machine used on the construction site to a construction site control computer that has access to the building data model or the BIM, so that the construction machine control device, e.g. the crane control, with the Building data model can exchange data. According to the invention, the construction machine has a data exchange module that can be connected to the construction site control computer for exchanging digital data with the construction site control computer, the data exchange module having reading and/or writing means for reading and/or writing access to the construction site control computer. In particular, digital information from the building data model can be used to intervene in the control of the construction machine and/or to parameterize and/or modify the control of the construction machine. ” For clarification, construction site control computer is being interpreted as a building information management device because it allows control of construction equipment using data from the building information model.; Stanger_2016 Par 0043: “By connecting the construction machine or a machine data model relating to the construction machine, which contains digital information about various construction machine machine data model can be provided in the form of a software module or an app that has an interface for communicating with the building data model and can be downloaded from a server or a software store, for example, or stored on a data carrier.” For clarification, the term building data model is being interpreted as construction site model, and is therefore, also interpreted as the first data model as defined in claim 1.” The term machine data model is being interpreted as construction equipment model, and is therefore, also interpreted as the second data model as defined in claim 1. The combination of Stanger_2016 par 0012 and 0043 teaches the concept of accessing the building data model (first data model) via the construction site control computer (building information management device) and downloading the machine data model (second data model) to the construction site control computer.; Stanger_2016 Par 0044: “Advantageously, the machine data model can be used to automatically select a construction machine suitable for erecting and/or processing the respective structure using digital information from the structure data model and from the machine data model, with relevant information being automatically identified and read out from the structure data model using criteria for this purpose can be specified by the machine data model and relate to machine data in which the various construction machine models differ from one another. The suitable construction machine is then automatically selected on the basis of an automatic comparison of the information read out from the building data model with the machine data of various construction machines from the machine data model.” For clarification, the terms structure data model and building data model are being interpreted as construction site model. The term machine data model is being interpreted as construction equipment model. The combination of 

Stanger_2016 in view of Korea_2015 does not explicitly teach “and providing, via the building information management device, one or more recommendations to a user interface.”. However, Morkos_2017 does teach this claim limitation (Morkos_2017 Par 0044: “FIG. 1 illustrates an outline for a method for construction planning. A server, such as in a computer system for facilitating construction planning, can receive 102 a data file defining a 3D model of a construction object. For example, the data file can be a BIM data file or a CAD data file.”; Morkos_2017 Par 0062: “A recipe can be created and/or defined by a user. For example, the user may provide one or more operations, sequence thereof, one or more resources, production rate, spatial requirements, temporal requirements, and/or other instructions or factors in the formula of the recipe. A recipe can be pre-defined in the server, such as for reference as a template. A recipe can be defined by both server and user input. For example, a user may modify a pre-defined template recipe for a construction element. In another example, the server may automatically complete, or recommend suggestions (e.g., auto-complete suggestions) to, a user-defined recipe.” For clarification, the term server is being interpreted as a building information management device because it is described as being part of a computer system, which is a type of device, that can receive a BIM data file. The use of the phrases user input and user may modify are being interpreted as indicative of a user interface.).

Stanger_2016, Korea_2015, and Morkos_2017 are analogous art because they are from the same field of endeavor in building information modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Stanger_2016, Korea_2015, and Morkos_2017. The rationale for doing so would be that Stanger_2016 teaches the use of a building data model in conjunction with a machine data model to select construction machines best suited to perform specific construction tasks.  Korea_2015 teaches the use of a building information modeling system that includes three-dimensional models of construction machines. Morkos_2017 teaches the use of a user interface to modify construction elements within a building information model. Therefore, it would have been obvious to combine the teachings of Stanger_2016, Korea_2015, and Morkos_2017 for the benefit of the improvement provided by the capability of the user to customize elements within the model to more accurately represent a specific construction project, as compared to modeling systems that only include non-customizable construction elements.

Claim 9. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 8. The further limitations of claim 9 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 8. The further limitations of claim 10 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 11. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 8. The further limitations of claim 11 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 12. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 8. The further limitations of claim 12 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 13. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 teaches the limitations of claim 12. The further limitations of claim 13 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 14. Stanger_2016 in view of Korea_2015 teaches the limitations of claim 8. The further limitations of claim 14 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 15. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 teaches “A building information management device for automatically configuring a building model, the device comprising: (Morkos_2017 Par 0044: “FIG. 1 illustrates an outline for a method for construction planning. A server, such as in a computer system for facilitating construction server is being interpreted as a building information management device because it is described as being part of a computer system, which is a type of device, that can receive a BIM data file.; Morkos_2017 Par 0045: “The server can analyze 102 or otherwise process the data file defining the three-dimensional (3D) model or mesh data of the construction object, such as to identify and determine one or more construction elements of the construction object. The analysis, identification, and/or determination can be automated.”) The further limitations of claim 15 are substantially the same as those of claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 16. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 teaches the limitations of claim 15. The further limitations of claim 16 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 17. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 teaches the limitations of claim 15. The further limitations of claim 17 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 18. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 teaches the limitations of claim 15. The further limitations of claim 18 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 19. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 teaches the limitations of claim 15. The further limitations of claim 19 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 20. Stanger_2016 in view of Korea_2015 in further view of Morkos_2017 teaches the limitations of claim 19. The further limitations of claim 20 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 07:30 AM - 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148